Citation Nr: 0100956	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-18 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from April 
1969 to October 1970, including combat service in Vietnam.

This appeal arises from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for PTSD.


REMAND

The veteran has claimed entitlement to service connection for 
post-traumatic stress disorder (PTSD).  Before addressing 
this issue, the Board notes that on November 9, 2000, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the "VCAA"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the elimination of the well-grounded 
claim requirement as a prerequisite to VA's duty to assist, 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Service medical records include the veteran's July 1970 and 
October 1970 pre-separation physical examinations, which do 
not provide any diagnosis or suggestion of any psychiatric 
condition.  The veteran was first diagnosed with a 
psychiatric illness in April 1977, at the VA Medical Center 
(VAMC) in Brecksville, Ohio.  His condition at that time was 
characterized as "reactive depression," related to 
financial and family problems which had resulted in his 
incarceration.  He was hospitalized at that facility from 
April to November 1977, and at the time of discharge, his 
diagnosis had been changed to "[s]chizophrenia - latent 
type."  He was hospitalized at the Brecksville VAMC again 
from April to June 1978, at which time his diagnosis was 
schizophrenia - schizo-affective type.  The veteran was next 
seen by VA from May to July 1998, again at the Brecksville 
facility, at which time his diagnosis was alcohol dependence 
with a history of schizophrenia, rule out delusional 
disorder.

The veteran's service personnel records show that during his 
service in the Republic of Vietnam from October 1969 to 
October 1970, he was attached to Company D, 1st MP Battalion, 
Force Logistics Command, at DaNang.  The veteran has provided 
information about an engagement which his unit had with enemy 
forces, and the veteran's corrected Certificate of Release or 
Discharge from Active Duty (DD Forms 214, 215) shows that he 
received the Combat Action Ribbon during this time.  The 
Board accepts as fact that the veteran had combat service in 
Vietnam by virtue of his receipt of the Combat Action Ribbon, 
and no further verification is required.

Establishing service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with DSM-IV; 
a link, established by medical evidence, between the 
veteran's current symptoms and an in-service stressor, and 
"credible supporting evidence" that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  In 
reviewing the evidence, the Board finds no indication of a 
diagnosis of PTSD.  The veteran's most recent medical records 
and diagnoses date from July 1998.  There is no indication 
that any additional medical records exist.

However, the veteran and his representative have argued that 
a new examination should be conducted to determine what 
psychiatric conditions the veteran suffers from, and the 
Board notes that the VCAA also requires VA to provide a 
medical examination when such an examination "is necessary 
to make a decision on the claim."  See VCAA, Pub. L. No. 
106-475, sec. 3(a) (to be codified at 38 U.S.C. § 5103A(d)).  
To ensure full compliance with the VCAA, in the absence of 
any precedential decisions by the U.S. Court of Appeals for 
Veterans Claims on the meaning of the new Act, the Board 
finds that a new psychiatric examination, identifying the 
nature and extent of the veteran's psychiatric disability, is 
"necessary" to decide the claim.  Accordingly, the appeal 
is REMANDED to the RO for completion of the following 
actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered. 

2.  The RO should then schedule the 
veteran for a VA psychiatric examination 
by a board of two examiners to determine 
the nature and extent of all psychiatric 
disorders that are present.  The veteran 
is advised that failure to report for a 
scheduled VA examination may have adverse 
consequences, including the possible 
denial of his claim.  Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The 
examiner is advised that he should accept 
the veteran's account of combat service 
and any stressful events reported by the 
veteran to have occurred during such 
service.  The examiners should be 
specifically requested to determine 
whether the diagnostic criteria to support 
a diagnosis of PTSD have been satisfied.  
If a diagnosis of PTSD is deemed 
appropriate, the examiners must comment 
upon the link between the current 
symptomatology and one or more of the in-
service stressors. The report of 
examination should include a complete 
rationale for all opinions expressed.  The 
claims folder, or all pertinent medical 
records, service records and reports, must 
be made available to the examiners for 
review at all times relevant to the 
examination.  An examination report which 
does not comply with the requirements set 
forth above is incomplete and must be 
returned for correction.

3.  After the requested development has 
been completed to the extent possible, 
the RO should review the record on a de 
novo basis.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to obtain additional 
development and provide fair process.  The Board does not 
intimate any opinion as to the ultimate outcome of the case, 
either favorable or unfavorable, at this time.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

